UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-19170 [Missing Graphic Reference] (Exact name of small business issuer as specified in its charter) Nevada 11-2866771 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20283 State Road 7, Suite 300 Boca Raton, Florida33498 (Address of principal executive offices) (561) 807-8990 (Issuer's telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Non-Accelerated Filer  Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  Nox Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 7,677,750,861 shares of common stock, $.0001 par value per share, as of August 17, 2011. JUNIPER GROUP, INC. and SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q INDEX PART I: FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 (audited) 4 Condensed Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 7 Condensed Consolidated Statement of Changes in Stockholders’ Deficit as of June 30, 2011 (unaudited) 8 Notes To Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4. Controls and Procedures 28 PART II: OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 Index to Exhibits 34 - 2 - PART 1.FINANCIAL INFORMATION As used herein, the terms “Us,” “Ours,” “We,” "Juniper" or "the Company" refers to Juniper Group, Inc., a Nevada corporation, its subsidiary corporations and predecessors unless otherwise indicated. The accompanying unaudited, condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows and stockholders' equity in conformity with generally accepted accounting principles in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995. In this Quarterly Report there are statements concerning our future operating and future financial performance. Words such as “expects”, “anticipates”, “believes”, “estimates”, “may”, “will”, “should”, “could”, “potential”, “continue”, “intends”, “plans” and similar words and terms used in the discussion of future operating and future financial performance identify forward-looking statements. Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors. Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · competition from existing competitorsand new competitors entering our industry; · demand for our services; · the cost of industry conditions; · changes in the laws or regulations affecting the industry in which we operate; · the outcome of litigation and other proceedings, including the matters described under Part II, Item1. Legal Proceedings and Note8 to the condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · the level of our expenses; and · the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained therein. - 3 - ITEM 1.Financial Statements JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2010 June 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable-trade (net of allowance) Unbilled accounts receivable - Inventory Other current assets Total current assets Property and equipment, net Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Bank overdraft $ $ Accounts payable and accrued expenses Convertible debentures and notes payable – current portion Preferred stock dividend payable Due to officer Due to shareholders & related parties Total current liabilities Convertible debentures and notes payable, less current portion Derivative liability related to convertible debentures Total liabilities Stockholders’ Deficit: 12% non-voting convertible redeemable preferred stock: $0.10 par value, 25,357 shares authorized,issued and outstanding at June 30, 2011 and December 31, 2010: aggregate liquidation preference, $50,714 at June 30, 2011 and December 31, 2010 2,536 2,536 Series B voting convertible redeemable preferred stock: $0.10 par value 135,000 shares authorized: 106,294 shares issued and outstanding at June 30, 2011 and December 31, 2010 Series C voting convertible redeemable preferred stock: $0.10 par value 300,000 shares authorized, issued and outstanding at June 30, 2011 and December 31, 2010 Series D voting non-convertible preferred stock: $0.001 par value 6,500,000 shares authorized, issued and outstanding at June 30, 2011 and December 31, 2010 Series E voting non-convertible preferred stock: $0.001 par value, 100,000,000 shares authorized: 31,000,000 shares issued and outstanding at June 30, 2011 and December 31, 2010 Common Stock: $0.0001 par value, 10,000,000,000 shares authorized;6,349,539,041 shares issued and outstanding at June 30, 2011 and 2,267,809,905 sharesissued and outstanding at December 31, 2010 634,953 226,780 Additional paid-in capital: Attributed to 12% non-voting convertible redeemable preferred stock Attributed to series B voting convertible redeemable preferred stock Attributed to series C voting convertible redeemable preferred stock Attributed to common stock Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities & stockholders’ deficit $ $ See Notes to Condensed Consolidated Financial Statements - 4 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Revenues: Wireless infrastructure services $ $ Operating costs: Wireless infrastructure services Gross profit Costs and expenses: Selling, general and administrative expenses Loss from operations before other expenses ) ) Other expenses: Loss on adjustment of derivative and warrant liabilities to fair value ) ) Amortization of debt discount ) ) Interest expense ) ) Total other expenses ) ) Loss before provision for income taxes ) ) Provision for income taxes - Loss before preferred stock dividends ) ) Preferred stock dividend ) ) Net loss available to common stockholders $ ) $ ) Weighted average number of shares outstanding Basic net loss per common share $ $ ) See Notes to Condensed Consolidated Financial Statements - 5 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, Revenues: Wireless infrastructure services $ $ Operating costs: Wireless infrastructure services Gross (loss) profit ) Costs and expenses: Selling, general and administrative expenses Loss from operations before other expenses ) ) Other expenses: Loss on adjustment of derivative and warrant liabilities to fair value ) ) Amortization of debt discount ) ) Interest expense ) ) Total other expenses ) ) Loss before provision for income taxes ) ) Provision for income taxes Loss before preferred stock dividends ) ) Preferred stock dividend ) ) Net loss available to common stockholders $ ) $ ) Weighted average number of shares outstanding Basic net loss per common share $ $ ) See Notes to Condensed Consolidated Financial Statements - 6 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, Operating Activities: Net loss $ ) ) Adjustments to reconcile net cash used in operating activities: Unrealized loss of derivative liabilities and warrant liabilities Amortization of debt discount Depreciation Issuance of convertible debentures in exchange for goods and services - Disposal of assets - Changes in operating assets and liabilities: Accounts receivable ) Unbilled accounts receivable ) Inventory - ) Prepaid and other current assets - Other assets ) Accounts payable and accrued expenses Due to officers and shareholders Preferred stock dividend payable Net cash used in operating activities ) ) Investing activities: Purchase of equipment and licenses - ) Net cash used in investing activities: - ) Financing activities: Bank overdraft ) Repayment of borrowings - ) Proceeds from borrowings Net cash provided by financing activities: Net (decrease)in cash and equivalents ) ) Cash at beginning of the period Cash at end of the period $ $ Supplemental cash information: Interest paid $ - Taxes paid $ - See Notes to Condensed Consolidated Financial Statements - 7 - JUNIPER GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER’S DEFICIT AS OF JUNE 30, 2011 (UNAUDITED) Preferred Stock Series B Preferred Stock Series C Preferred Stock Series D Preferred Stock Series E Preferred Stock Common Stock Accumulated Deficit Total Stockholders’ Deficit Shares Par APIC Shares Par APIC Shares Par APIC Shares Par Shares Par Shares Par APIC Balances at December 31, 2010 Common Stock issued in exchange for current liabilities Common Stock issued in exchange of convertible debentures Fair market value – beneficial conversion feature Net loss Balances at June 30, 2011 See Notes to Condensed Consolidated Financial Statements - 8 - JUNIPER GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Business Description of Business Juniper Group, Inc. (“Juniper” or the “Company”) is a corporation incorporated in the State of Nevada in 1997. The Company’s business is primarily focused on wireless infrastructure services operated through two wholly-owned subsidiaries of Juniper Entertainment, Inc., a wholly-owned subsidiary of the Company. Wireless infrastructure services The Company’s wireless infrastructure services operating subsidiaries provide wireless infrastructure services by providing broadband connectivity services for wireless telecommunication networks. The Company commenced a lawsuit against Michael Brown, Donald Johnson, William Furdock, Shanna Smith, Timothy Downs, and Thomas Nyiri, (“Michael Brown et. al.” or “Defendants”) former employees of Ryan Pierce Group, Inc. in the second quarter 2010. The lawsuit alleges that the defendants solicited the Company’s customer while still in the employ of the Company used fraud as a means to cause a mass defection of work crews from its subsidiaries, intentionally damaged the Company’s reputation with its largest customer, misappropriated equipment and abandoned work in progress.Defendants moved for partial summary judgment and certain of the claims were dismissed, while the remaining claim of tortuous interference with the Company’s contractual relationship with its principal client will proceed to discovery and trial.The grant of partial summary judgment is being appealed.The lawsuit alleges that as a result of the alleged wrongful acts of defendants, the Company’s relationship with its principal client was severely damaged and the Company has experienced a severe reduction in its wireless infrastructure services revenue and extensive loss of business from major customers beginning in the second half of 2010 thru 2011. Our mission is to try to reestablish our presence in the marketplace and rebuild business relationships with our customers in order to be able to support the demand in the deployment of wireless/tower system services with leading wireless telecommunication companies and in providing them with maintenance and repairs and upgrading of wireless telecommunication network sites in the coming years. NOTE 2 – Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements of Juniper and its wholly owned subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") and with the instructions to Form10-Q for interim financial information.Accordingly, these financial statements do not include all the information and notes required for complete annual financial statements. The interim financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form10-K for the year ended December31, 2010. - 9 - The financial statements as of June30, 2011 and for the three and six months ended June30, 2011 and 2010 presented in this Form10-Q are unaudited; however, in the opinion of management, such financial statements include all adjustments, consisting solely of normal recurring adjustments, necessary for a fair presentation of the results for the periods presented. The results of operations for the interim periods are not necessarily indicative of the results that might be expected for future interim periods or for the full year ending December31, 2011. Consolidation. The condensed consolidated financial statements include the accounts of Juniper and its wholly-owned subsidiaries.All significant intercompany transactions and balances have been eliminated in consolidation. Use of Estimates. The preparation of the condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition.In the wireless infrastructure services, the Company enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with the customer. Although the terms of its contracts vary considerably, most services are made on a cost plus or time and materials basis. The Company completes most projects within six months. The Company follows the guidance in the ASC 605-25 in recognizing income. Revenue is recognized when all of the following conditions exist: persuasive evidence of an arrangement exists; services have been rendered or delivery occurred; the price is fixed or determinable; and collectability is reasonably assured. The actual cost required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Accounts Receivable.Accounts receivable is stated at the amount billed to customers. Accounts receivable are ordinarily due 30 to60 days after issuance of the invoice and customer acceptance. The Company provides allowances for doubtful accounts, which are based upon a review of outstanding receivables, historical performance and existing economic conditions. The Company establishes reserves against receivables by customers whenever it is determined that there may be corporate or market issues that could eventually affect the stability or financial status of these customers or their payments to the Company. The Company’s policy is not to accrue interest on past due trade receivables. Unbilled Accounts Receivable. Unbilled accounts receivable represents revenue on work completed for which the Company is waiting to receive a purchase order from the customer.Due to the nature of the industry, customers often request that maintenance and repair and emergency work be performed prior to issuing purchase orders due to the emergency of the situation. Concentration of Credit Risk.Financial instruments which potentially subject the Company to significant concentrations of credit risk are principally trade accounts receivable. Concentration of credit risk with respect to the wireless services is primarily subject to the financial condition of the largest customers. Property and Equipment.Property and equipment are stated at cost. Depreciation is computed generally on the straight-line method for financial reporting purposes over the estimated useful lives, which generally ranges from 3 to 5 years.Expenditures for normal repairs and maintenance are charged to operations as incurred.The cost of property or equipment retired or otherwise disposed of and the related accumulated depreciation is removed from the accounts in the period of disposal with the resulting gain or loss reflected in earnings or in the cost of the replacement. - 10 - Financial Instruments.The estimated fair values of accounts payable and accrued expenses approximate their carrying values because of the short maturity of these instruments. The Company's debt (i.e. notes payable, convertible debentures and other obligations) does not have a ready market. These debt instruments are shown on a discounted basis using market rates applicable at the effective date. If such debt were discounted based on current rates, the fair value of this debt would not be materially different from their carrying value. ASC 815-10 requires that due to indeterminable number of shares which might be issued the imbedded convertible host debt feature of the Callable Secured Convertible Notes, the 2009 Convertible Notes, the 2010 Convertible Notes and the Convertible Notes the Company is required to record a liability relating to both the detachable warrants and the embedded convertible feature of the notes payable, which is included in the liabilities as a “derivative liability”, and to all other warrants issued and outstanding as of June 30, 2011, except those issued to employees.The result of adjusting these derivative liabilities to market generated an unrealized loss of approximately $589,000 and $2.2 million for the three month periods ended June 30, 2011 and 2010, respectively, and an unrealized loss of approximately $3.6 million and $72,000 for the six month periods ended June 30, 2011 and 2010, respectively. Stock-Based Compensation.In February 2007, the FASB adopted ASC 825-10 which provides companies with an option to report selected financial assets and financial liabilities at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date.ASC 825-10 is effective for fiscal years beginning after November 15, 2007.We have adopted this process.There was no compensation expense for stock options calculated in 2011 and 2010. Derivative Instruments.Effective December 28, 2005, the Company adopted ASC 815. ASC 815 requires that all derivative instruments be recorded on the balance sheet at fair value. Changes in the fair value of derivatives are reported as other income or expense in the period of the change. Income Taxes.The Company provides for income taxes in accordance with ASC 740-10 which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. Net Income (Loss) per Common Share.Earnings per share have been calculated in accordance with Topic 260 “Earnings Per Share” (“EPS”). Topic 260 requires dual presentation of basic EPS and diluted EPS for all entities with complex capital structures.Basic EPS is computed as net income (loss) divided by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options, warrants and convertible debentures. Net income (loss) per common share for the three and six months ended June 30, 2011 and 2010 has been computed by dividing net income (loss) available to Common Stockholders by the weighted average number of common shares outstanding throughout the year of 4,610,399,672 and 3,600,940,672, respectively. Warrants Issued With Convertible Debt.The Company has issued in the past and may issue warrants along with debt and equity instruments to third parties. These issuances are recorded based on the fair value of these instruments. Warrants and equity instruments require valuation using the Black-Scholes model and other techniques, as applicable, and consideration of assumptions including but not limited to the volatility of the Company’s stock, and expected lives of these equity instruments. - 11 - Reclassifications.Certain amounts in the 2010 condensed consolidated financial statements were reclassified to conform to the 2011 presentation. New Accounting Pronouncements. There have been no accounting pronouncements or changes in accounting principles during the period ended June 30, 2011 that are of significance, or potential significance, to us. NOTE 3 - Other Current Assets At June 30, 2011 other current assets consisted primarily of prepaid insurance of approximately $5,200, prepaid legal fees of $10,000 and employee advances of approximately $7,100. At December 31, 2010 other current assets consisted primarily of prepaid insurance of approximately $19,200 and deposits of approximately $3,900. NOTE 4 - Property and Equipment Depreciation expense for the six months ended June 30, 2011 and 2010 was $31,343 and $18,582, respectively. At June 30, 2011 and December 31, 2010 property and equipment consisted of the following: June 30, December 31, Vehicles $ $ Equipment Website costs Leasehold improvements Furniture and fixtures Total property and equipment Accumulated depreciation Property and equipment, net $ $ During the year the Company wrote off a vehicle that was destroyed in an accident with a cost of $6,758 and accumulated depreciation of $960. NOTE 5- Notes Payable The following is a summary of the notes payable on the balance sheet at June 30, 2011 and December 31, 2010. June 30, December 31, Note payable to bank $ $ Notes payable to others Callable Secured Convertible Notes (net of unamortized debt discount of $60,246 at June 30, 2011) 2009 Convertible Notes (net of unamortized debt discount of $249,669 at June 30, 2011) 2010 Convertible Notes (net of unamortized debt discount of $33,014 at June 30, 2011) Convertible Notes (net of unamortized debt discount of $619,528 at June 30, 2011) Fixed Price Convertible Notes (net of unamortized debt discount of $593,349 at June 30, 2011) Less current portion $ $ - 12 - A subsidiary of the Company hada bank line of credit of approximately $300,250 which does not include an outstanding interest balance of approximately $21,750, all of which was outstanding at December 31, 2007 at an interest rate of 7.75% with a maturity on June 6, 2008. The obligation to the bank has not been repaid and remains payable at June 30, 2011. Callable Secured Convertible Notes. The Company entered into a series of Securities Purchase Agreements with New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC (collectively referred to hereinafter as “NIR Group”) starting in December 28, 2005, with the last financing for $50,000 occurring on March 11, 2009.Various Callable Secured Convertible Notes (the “Callable Notes”) initially bore interest at a rate of 8% with the right to convert into shares of Common Stock at an initial discount of 65% based upon the average of the three lowest intraday trading prices for the Common Stock for the 20 trading days before, but not including, the conversion date.As a result of various adjustments and the receipt of additional financing from NIR Group, the interest rate on all of the Callable Notes was adjusted to rates of 12% or 15%.Furthermore, the discount conversion rate was increased from 65% to 72% on a majority of the Callable Notes. In connection with the Callable Notes the NIR Group also received warrants to purchase a total of 500,230 shares of Common Stock, as adjusted for reverse stock splits, of the Company at exercise prices ranging from $.50 to $13,000 per share and expire on dates through December 2015 (see footnote 6). In addition, on January 31, 2008 and November 10, 2008 the NIR Group agreed to convert an aggregate of $338,642 of accrued interest into Callable Notes.The total principal outstanding relating to all of the Callable Notes at June 30, 2011 was $2,575,515, all of which is classified as a current liability in the accompanying condensed consolidated balance sheet. (See Litigation in Footnote 8) In addition, the conversion price of the Callable Notes and the exercise price of the warrants will be adjusted in the event that we issue Common Stock at a price below the fixed conversion price, below market price, with the exception of any securities issued in connection with the Securities Purchase Agreement. The conversion price of the Callable Notes and the exercise price of the warrants may be adjusted in certain circumstances such as if we pay a stock dividend, subdivide or combine outstanding shares of Common Stock into a greater or lesser number of shares, or take such other actions as would otherwise result in dilution of the selling stockholder's position. The selling stockholders have contractually agreed to restrict their ability to convert or exercise their warrants and receive shares of our Common Stock such that the number of shares of Common Stock held by them and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of Common Stock. 2009 Convertible Notes. On May 11, 2009 the Company entered into a financing agreement with JMJ Financial (“JMJ”). The Company issued a Convertible Promissory Note to JMJ (the “JMJ Note”) in the amount of $825,000 with an interest rate of 12% and JMJ issued a Secured & Collateralized Promissory Note to the Company in the amount of $750,000 with an interest rate of 13.2%. Both notes mature three years from the effective date. The interest on both notes was incurred as a one-time charge on the effective date of the notes and is equal to $99,000 on each note. As of September 30, 2009 the Company had received $145,000 toward the satisfaction of the Secured & Collateralized Promissory Note from JMJ. The JMJ Note is convertible into the Common Stock of the Company at a conversion price based on 70% of the lowest trade price in the 20 trading days prior to the conversion.Any conversions by JMJ are limited to the JMJ remaining under 4.99% ownership of the outstanding Common Stock of the Company.Pursuant to the terms of the note, the Company is not permitted to prepay the note unless approved by JMJ. - 13 - On August 20, 2009, the Company entered into a $50,000 convertible note with Redwood Management LLC.(“Redwood Note-I”) The Redwood Note-I has a three year term, bears interest at 10% and is convertible into Common Stock at an exercise price equal to 75% of the lowest closing bid price for the 10 trading days prior to conversion. Pursuant to the terms of the Redwood Note-I, the Company may prepay the note in whole or in part at 125% of the amount to be prepaid upon seven (7) days notice prior to redemption. As of June 30, 2011 $18,100 of the Redwood Note-I was outstanding. On October 19, 2009, the Company entered into a $12,500 convertible note with Redwood Management LLC.(“Redwood Note-II”) The Redwood Note-II has a three year term, bears interest at 10% and is convertible into Common Stock at an exercise price equal to 40% of the lowest closing bid price for the 10 trading days prior to conversion. Pursuant to the terms of the Redwood Note-II, the Company may prepay the note in whole or in part at 125% of the amount to be prepaid upon seven (7) days notice prior to redemption. As of June 30, 2011 the Redwood Note-II was outstanding. The JMJ Note together with the Redwood Note-I and the Redwood Note-II are collectively referred to as the 2009 Convertible Notes. As of June 30, 2011 $875,000 of the 2009 Convertible Notes is classified as a current liability in the accompanying condensed consolidated balance sheet and $30,600 is classified as a long term liability in the accompanying condensed consolidated balance sheet. 2010 Convertible Notes.On June 23, 2010, the Company entered into a $50,000 convertible note with Redwood Management LLC.(“Redwood Note-III”) The Redwood Note-III has a three year term, bears interest at 7% and is convertible into common stock at an exercise price equal to 50% of the lowest closing bid price for the 10 trading days prior to conversion. Pursuant to the terms of the Redwood Note-III, the Company may prepay the note in whole or in part at 125% of the amount to be prepaid upon seven (7) days notice prior to redemption. On July 14, 2010 Redwood Management LLC acquired an outstanding Convertible Note in the amount of $30,000 (“Redwood Note IV”) from a holder of a Convertible Note. The Redwood Notes IV has a three year term, bears interest at 12% and is convertible into common stock at an exercise price equal to 75% of the lowest closing bid price for the 10 trading days prior to conversion. Pursuant to the terms of the Redwood Note-III, the Company may prepay the note in whole or in part at 150% of the amount to be prepaid upon seven (7) days notice prior to redemption. As of June 30, 2011 this note has been fully converted into common stock. The outstanding 2010 Convertible Notes totaling $50,000 are all classified as a long term liability in the accompanying condensed consolidated balance sheet. Convertible Notes.The Company has entered into a series of convertible notes (the “Convertible Notes”) in exchange for cash proceeds, goods or services, and current liabilities.The Convertible Notes have maturities ranging from two to seven years and accrue interest at rates ranging from 2% to 36%.The Convertible Notes are generally convertible into Common Stock of the Company at an exercise price equal to the lowest closing bid price for the 10 trading days prior to conversion. During the six month period ended June 30, 2011 the Company issued a total of $83,197 of Convertible Notes. In addition, holders of $203,000 of Convertible Notes transferred their interest to holders of Fixed Price Convertible Notes. At June 30, 2011 the Convertible Notes had an outstanding principal balance of approximately $1,641,837 of which approximately $421,000, net of debt discount, is classified as a current liability in the accompanying condensed consolidated balance sheet. Fixed Price Convertible Notes. Commencing in the fourth quarter of 2010 the Company entered into a series of convertible notes with fixed conversion prices (the “Fixed Price Convertible Notes”).These notes are convertible into Common Stock of the Company at fixed conversion prices, bear interest at rates from 7% to 19.1% and mature between six months and three years from the date of issuance.At June 30, 2011 the Fixed Price Convertible Notes totaled approximately $827,000 of which approximately $178,000, net of debt discount, is classified as a current liability in the accompanying condensed consolidated balance sheet.In accordance with the provisions of Topic 470-20, the Company has computed the Fair Market Value of the Beneficial Conversion Feature of these notes, which has been charged Additional Paid In Capital in the accompanying consolidated financial statements.During the six month period ended June 30, 2011 the Company issued $239,310 of new Fixed Price Convertible Notes.In addition, during the six month period ended June 30, 2011 holders of $203,000 of Convertible Notes transferred their interest to holders of Fixed Price Convertible Notes.These notes mature in three years from the date of issuance, bear interest at the rate of 14% and have fixed conversion prices. For the six months ended June 30, 2011 the Beneficial Conversion Feature relating to Fixed Price Convertible Notes entered into during the period totaled approximately $418,767. The Company has also recorded the same amount as debt discount, which will be accreted and charged to operations over the life of the Fixed Price Convertible Notes. - 14 - Due to the indeterminate number of shares which might be issued under the outstanding convertible conversion feature of the Callable Notes, the 2009 Convertible Notes, the 2010 Convertible Notes and the Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the convertible debentures payable which is included in the liabilities in the accompanying consolidated balance sheets as a “derivative liability”. The accompanying condensed consolidated financial statements comply with current requirements relating to warrants and embedded derivatives as follows: a. The Company treats the full fair market value of the derivative and warrant liability on the convertible secured debentures as a discount on the debentures (limited to their face value). The excess, if any, is recorded as an increase in the derivative liability and warrant liability with a corresponding increase in loss on adjustment of the derivative and warrant liability to fair value. b. Subsequent to the initial recording, the change in the fair value of the detachable warrants, determined under the Black-Scholes option pricing formula and the change in the fair value of the embedded derivative (utilizing the Black-Scholes option pricing formula) in the conversion feature of the convertible debentures are recorded as adjustments to the liabilities as of each balance sheet date with a corresponding change in Loss on adjustment of the derivative and warrant liability to fair value. c. The expense relating to the change in the fair value of the Company’s stock reflected in the change in the fair value of the warrants and derivatives (noted above) is included in other income in the accompanying consolidated statements of operations. NOTE 6 – Stockholder’s Deficit Net loss per common share for 2011 and 2010 has been computed by dividing net loss, after preferred stock dividend provision of$3,043 for the six months ended June 30, 2011 and 2010, and $1,522 for the three months ended June 30, 2011 and 2010, by the basic and diluted weighted average number of common shares outstanding for respective periods. Our obligation to issue shares of our Common Stock upon conversion of our Convertible Debentures and preferred stock is essentially limitless.As such we would not have sufficient shares of authorized Common Stock to convert all of the outstanding Convertible Debentures and preferred stock.This could affect our ability to raise additional funds. - 15 - Preferred Stock According to the Company’s corporate charter, 500,000,000 shares of preferred stock have been authorized for issuance.As of June 30, 2011, 106,960,357 have been designated for the Company’s five classes of preferred stock. 12% Non-Voting Convertible Preferred Stock The Company's 12% non-voting convertible preferred stock (“Preferred Stock”) entitles the holder to annual dividends of $.24 per share payable quarterly on March 1, June 1, September 1, December 1 in cash or Common Stock of the Company having an equivalent fair market value. At June 30, 2011 and December 31, 2010, 25,357 shares of the Non-Voting Preferred Stock were outstanding. On February 7, 2011, the Board of Directors authorized the issuance of shares of the Company's Common Stock or cash, which shall be at the discretion of the Chief Executive Officer in order to pay the accrued preferred stock dividends. Accrued and unpaid dividends at June 30, 2011 were $56,283. Dividends will accumulate until such time as earned surplus is available to pay a cash dividend or until a post effective amendment to the Company's registration statement covering a certain number of common shares reserved for the payment of Preferred Stock dividends is filed and declared effective, or if such number of common shares are insufficient to pay cumulative dividends, then until additional common shares are registered with the SEC. The Company's Preferred Stock is convertible into shares of Common Stock at a rate of two shares ofCommon Stock (subject to adjustments) for each share of Preferred Stock, at the option of the Company, at any time on not less than 30 days' written or publishednotice to the Preferred Stockholders of record, at a price $2.00 per share (plus all accrued and unpaid dividends). The holders of the Preferred Stock have the opportunity to convert shares of Preferred Stock into Common Stock during the notice period. The Company does not have nor does it intend to establish a sinking fund for the redemption of the Preferred Stock. As adjusted, the aggregate outstanding shares of Preferred Stock would currently be converted into a total of fifteen shares of Common Stock. Series B Voting Convertible Preferred Stock The Company filed a Certificate of Designation of Series B Convertible Preferred Stock (“Series B Preferred Stock”) on January 4, 2006, pursuant to which the Company authorized for issuance 135,000 shares of Series B Preferred Stock, par value $0.10 per share.The holders of the Series B Preferred Stock have the right to convert the Series B Preferred Stock into share of the Company’s Common Stock by dividing the Liquidation Preference ($20 per share) by the Conversion Price, which is equal to the weighted average price of the Common Stock as reported by Bloomberg for the ten (10) consecutive trading days prior to the conversion date. The holders of the Series B Preferred Stock shall have the right to vote together with the holders of the Corporation’s Common Stock on all matters presented to the holders of the Common Stock, and not as a separate class, on the basis of 30 votes per share. The foregoing holders were existing investors before they did the exchange. Shares of Series B Preferred Stock are convertible into shares of Common Stock of the Company at a conversion price which is equal to 50% of the closing bid price of the Company’s Common Stock. At June 30, 2011 and December 31, 2010, 106,294 shares of the Series B Preferred Stock were outstanding. Series C Voting Convertible Preferred Stock The Company filed a Certificate of Designation of Series C Convertible Preferred Stock on March 23, 2006, pursuant to which the Company authorized for issuance 300,000 shares of Series C Preferred Stock, par value $0.10 per share, which shares are convertible after (i) the market price of the Common Stock is above $1.00 per share; (ii) the Company’s Common Stock is trading on the OTCBB market or the AMEX; (iii) the Company is in good standing; (iv) the Company must have more than 500 stockholders; (v) the Company must have annual revenue of at least four million dollars; (vi) the Companyhas at least $100,000 EBITDA for the fiscal year preceding the conversion request. The holders of the Series C Preferred Stock shall have the right to vote together with the holders of the Corporation’s Common Stock, on a 30 votes per share basis (and not as a separate class), on matters presented to the holders of the Common Stock.The Company issued 220,000 shares of Series C Preferred Stock to its President. At June 30, 2011 and December 31, 2010, 300,000 shares of the Series C Preferred Stock were outstanding. - 16 - Series D Voting Non-Convertible Preferred Stock The Company filed a Certificate of Designation of Series D Preferred Stock on February 5, 2007 and a Certificate of Change of Number of Authorized Shares and Par Value of Series D Preferred Stock on March 26, 2007, pursuant to which the Company authorized for issuance 6,500,000 of shares of Series D Preferred Stock, par value $0.001 per share.Holders of the Series D Preferred Stock have the right to vote together with holders of the Company’s Common Stock, on a 60-votes-per-share basis (and not as a separate class), on all matters presented to the holders of the Common Stock.The shares of Series D Preferred Stock are not convertible into Common Stock of the Company.The Company issued 6,500,000 shares Series D Preferred Stock to the Company’s to its President all of which were outstanding at June 30, 2011and December 31, 2010. Series E Voting Non-Convertible Preferred Stock On July 7, 2009 the Board of Directors unanimously approved for issuance 100,000,000 shares of Series E Preferred Stock, par value $0.001 per share The Company filed a Certificate of Designation of Series E Preferred Stock (”Series E Preferred Stock”) on July 10, 2009. Holders of Series E Preferred Stock have the right to vote together with holders of the Company’s Common Stock, on the basis of 95 votes per share, not as a separate class, on all matters presented to the holders of the Common Stock.The shares of the Series E Preferred Stock are not convertible into Common Stock of the Company.The Company issued 31,000,000 shares of Series E Preferred Stock, valued at $31,000, to the President as partial settlement for accrued compensation all of which were outstanding at June 30, 2011 and December 31, 2010. In July 2011, the Company issued an additional 56,000,000 shares of Series E Preferred Stock, valued at $56,000, to the President as partial settlement for accrued compensation. Warrants A summary of warrants outstanding at June 30, 2011: Warrants Date Issued Expiration Date Price Various Various thru 6/19/15 $500 - $13,000 7/29/08 7/29/15 9/24/08 9/24/15 11/5/08 11/5/15 12/3/08 12/3/15 12/5/08 12/5/15 - 17 - NOTE 7 - Related Parties The Company paid rent during 2011 and 2010 to a company affiliated with the Chief Executive Officer. The rent paid was substantially the same as that of the affiliate's lease agreements with the landlord. Rent expense for the three months ended June 30, 2011 and June 30, 2010 was approximately $35,000 and $33,000, respectively. Throughout 2011 and 2010, the Company's principal shareholder and officer made loans to, and payments on behalf of, the Company and received payments from the Company from time to time. The net outstanding balance due to the officer at June 30, 2011 and December 31, 2010 was approximately $1,246,000 and $1,099,000, respectively. No legal services were rendered by Mr. Huston or his firm in 2011 and 2010; and no fees were paid to Mr. Huston or his firm in 2011. NOTE 8 - Commitments and Contingencies Employment Agreements Mr. Hreljanovic has an Employment Agreement with the Company, which has been extended by the Board of Directors to December 31, 2011 and provides for his employment as President and Chief Executive Officer at an annual salary of approximately $245,000, as adjusted by the CPI, and for the reimbursement of certain expenses and insurance. Under the terms of this extended employment agreement, our Chief Executive Officer is entitled to receive a cash bonus of a percentage of our pre-tax profits if our pre-tax profit exceeds $100,000. Additionally, if the employment agreement is terminated early by us after a change in control (as defined by the agreement), Mr. Hreljanovic is entitled to receive his accrued salary and to a lump sum cash payment equal to approximately three times his current base salary. Due to a working capital deficit, for the Mr. Hreljanovic received no compensation for the six months ended June 30, 2011.Approximately $122,500 was accrued at June 30, 2011. Mr. Hreljanovic has an aggregate accrued salary of approximately $1,202,000 which is included in Due to Officer at June 30, 2011. Mr. Hreljanovic incorporated Tower West Communications, Inc. a Florida corporation, organized in January 2009 (“Tower West”) and Ryan Pierce Group, Inc., a Florida corporation, organized in July 2009 (“Ryan Pierce”).Mr. Hreljanovic paid all fees and costs associated with the organization of these companies.Juniper Services, Inc. owns a 100% interest in both Tower West and Ryan Pierce subject to a first position security interest held by Mr. Hreljanovic. Mr. Hreljanovic’s security interest in Tower West and Ryan Pierce extinguishes upon payment in full of all compensation owed to him. Litigation Juniper Group, Inc. v. Michael and James Calderhead.On June 15, 2007, the Company, through its subsidiaries, commenced a lawsuit against Michael Calderhead and James Calderhead (the “Calderheads”) former employees, in the United States District Court for the Eastern District of New York (Case No. 07-CV-2413).The complaint asserts claims against the Calderheads for breaches of a stock exchange agreement, breaches of an employment agreement, and breaches of fiduciary duties owed to Juniper and its wholly-owned subsidiary New Wave Communications, Inc. (“New Wave”).Juniper alleges the Calderheads committed serious, material breaches of their agreements with Juniper.Indeed, almost immediately after Juniper’s acquisition of New Wave, and while still employed by Juniper and/or New Wave and bound by their agreements with Juniper, the Calderheads made preparations to form and operate a rival business to compete with Juniper and New Wave. On March 1, 2011, the Company moved for a default judgment against the Calderheads pursuant to Federal Rule of Procedure 55(b)(2).On April 13, 2011 the Clerk of the United States District Court for the Eastern District of New York entered a default against Michael Calderhead and James Calderhead, the amount to be determined by United States Magistrate A. Kathleen Tomlinson for an inquest as to damages, including reasonable attorneys’ fees and cost. - 18 - New Millennium, et. al. v. Juniper Group, Inc. On June 30, 2artners, LLC, AJW Partners II, LLC, New Millennium Capital Partners II, LLC, AJW Offshore, Ltd., AJW Offshore II, Ltd., AJW Qualified Partners II, LLC, AJW Master Fund, Ltd., AJW Master Fund II, Ltd., and AJW Qualified Partners, LLC,(collectively referred to as “Millennium et. al.”) sent a notice of default to the Company. Further, on November 2, 2009 the Company received a “Default Notice of Callable Secured Convertible Notes” from Millennium et.al.The action by Millennium et.al. alleges a breach of terms and condition of the convertible notes as a result of the alleged failure of the Company to issue Common Stock upon receiving notices of conversion. On December 18, 2009, Supreme Court of the State of New York, County of New York Index No. 603782/09, New Millennium Capital Partners III, LLC; ASW Partners, LLC; ASW Offshore II, Ltd.; ASW Qualified Partners II, LLC; ASW Master Fund II, Ltd.; (“NIR Group”) filed an action entitled New Millennium, et.al. versus Juniper Group, Inc. in the Supreme Court of the State of New York County of New York. The complaint alleges breach of the terms of certain convertible debentures and seeks equitable relief and monetary damages of $7.46 million Juniper has denied the allegations in the complaint and asserted counterclaims.A motion for preliminary injunctive relief is pending. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter. However, there can be no assurance that we will be successful in defending against these claims. The Company has taken the position that it will not honor any requests for conversions of the Callable Secured Convertible Notes until this matter is resolved. The NIR Group is the holder of our Callable Secured Convertible Notes with outstanding principal at June 30, 2011of approximately $2.5 million. JMJ Default. Justin Keener d/b/a JMJ Financial versus Juniper Group, Inc. and Vlado P. Hreljanovic. On August 6, 2010 Justin Keener filed an action entitled Justin Keener d/b/a JMJ Financial versusJuniper Group, Inc. in the Circuit Court of the 11th Judicial Circuit - Dade County Florida, Case No.10-42729-CA31. The complaint alleges breach of the terms of a convertible debenture and seeks damages in the amount of approximately $234,000. Juniper and Vlado P. Hreljanovic have denied the allegations in the complaint and asserted affirmative defenses. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter. However, there can be no assurance that we will be successful in defending against these claims. Andrus v. Juniper Group, Inc. The plaintiff in the case is Alan Andrus, the former president of Juniper Internet Communications, Inc., a subsidiary of the Company that is no longer active Mr. Andrus alleges that he is owed approximately $200,000 in unpaid compensation.He has asserted claims against the Company, Chief Executive Officer Vlado Hreljanovic and Juniper Internet Communications, Inc.The Company disputes the claims against the parent corporation and Mr. Hreljanovic.Mr. Andrus was engaged to organize and manage a subsidiary corporation that ultimately was unsuccessful. The case was the subject of a bench trial on March 2nd and 3rd, 2011 in the United States District Court for the Eastern District of New York.The Company anticipates the judge will render a judgment shortly.The Company estimates that the amount owed by Juniper Internet is $105,000 and is uncollectible as this subsidiary has no assets or income. Juniper Group, Inc. v. Michael Brown, Donald Johnson, William Furdock, Shanna Smith, Timothy Downs, and Thomas Nyiri . On May 7, 2010, the Company, through its subsidiaries Ryan Pierce Group, Inc. and Tower West Communications, Inc., (“Plaintiffs”) commenced a lawsuit against Michael Brown, Donald Johnson, William Furdock, Shanna Smith, Timothy Downs, and Thomas Nyiri (“Defendants”), former employees and a consultant, in the Supreme Court of the State of New York County of Nassau. The lawsuit alleges that the defendants solicited the Company’s customer while still in the employ of the Company used fraud as a means to cause a mass defection of work crews from its subsidiaries, intentionally damaged the Company’s reputation with its largest customer, misappropriated equipment and abandoned work in progress.Defendants moved for partial summary judgment and certain of the claims were dismissed, while the remaining claim of tortuous interference with the Company’s contractual relationship with its principal client will proceed to discovery and trial.The grant of partial summary judgment is being appealed.The lawsuit alleges that the Defendants, acting in concert, conspired to divert business and employees from the Company, misappropriate intellectual property belonging to the plaintiffs and maliciously damaged the business of the Company.The lawsuit further alleges that the result of the alleged wrongful acts of defendants, the Company’s relationship with its principal client was severely damaged and the Company has experienced a severe reduction in its wireless infrastructure services revenue and extensive loss of business from major customers beginning in the second half of 2010. The complaint seeks compensatory, consequential and punitive damages. - 19 - Going Concern Due to the actions of Mike Brown et.al., resulting in the near complete loss of revenues, the Companycould not generate sufficient cash through operations or financings to pay for the cost of its operations or to pay its current debt obligations. The Company raised approximately $176,000 in 2011, through the sale of convertible securities for working capital. Among the obligations that the Company has not had sufficient cash to pay are its payroll, payroll taxes and the funding of its subsidiary operations. Certain employees and consultants have agreed, from time to time, to receive the Company’s Common Stock in lieu of cash. In these instances, the Company has determined the number of shares to be issued to employees and consultants based upon the unpaid compensation and the current market price of the stock. Additionally, the Company registers these shares so that the shares can immediately be sold in the open market. The fact that the Company continued to sustain losses in 2011, had negative working capital at June 30, 2011 and still requires additional sources of outside cash to sustain operations, continues to create uncertainty about the Company’s ability to continue as a going concern. We believe thatwe will not have sufficient liquidity to meet our operating cash requirements for operations during 2011.In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of Common Stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, or breach of any covenant, representation or warranty in the Securities Purchase Agreement would have an impact on our ability to meet our operating requirements. We anticipate that the full amount of the Callable Secured Convertible Notes will be converted into shares of our Common Stock, in accordance with the terms of the Callable Secured Convertible Notes. If we are required to repay the Callable Secured Convertible Notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. The Company has developed a plan to reduce its liabilities and improve cash flow through expanding operations by acquisition and raised additional funds either through issuance of debt or equity. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional Common Stock and the success of management's plan to rebuild and refocus operations in cost effective areas such as maintenance and repairs and upgrades. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available, or if available, that any such financing would be on terms acceptable to us. If we are unable to fundour cash flow needs, we may have to reduce or stop planned expansion or scale back operations and reduceour staff. -20 - The Company anticipates that it will be able to raise the necessary funds it may require for the remainder of 2011 through public or private sales of securities. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Leases The Company subleases the New York office from Entertainment Financing Inc. (“EFI), an entity 100% owned by our Chief Executive Officer. The master lease and the Company’s sublease on this space expire on November 30, 2016. EFI has agreed that for the term of the sublease the rent paid to it will be substantially the same rent that it pays under its master lease to the landlord. Rent due under the lease with EFI is as follows: Year Amount Thereafter The Company is currently in default on its lease payments to the landlord and is currently negotiating a settlement. NOTE 9 - Income Taxes For the six month period ended June 30, 2011, other than nominal taxes due, no additional provision was made for Federal and state income taxes due to the losses incurred during these years. As a result of losses incurred through December 31, 2010, the Company has net operating loss carry forwards of approximately $32.7 million. These carry forwards expire through 2030. The Company recognized deferred tax assets of approximately $13.3 million at December 31, 2010. The Company is dependent on future taxable income to realize deferred tax assets. Due to the uncertainty regarding their utilization in the future, the Company has recorded a related valuation allowance of $13.3 million ofdeferred tax assets at December 31, 2010 primarily reflect the tax effect of net operating loss carry forwards. NOTE 10 - Supplemental Cash Flow Information Cash paid for interest was approximately $37,500 in 2011 and $0 in 2010. During the six months ended June 30, 2011 and 2010 the Company: · issued approximately 3,881,729,000 and 152,882,000 shares, respectively, of common stock upon conversion of approximately $348,000 and $416,000, respectively, of Convertible Debentures; · issued 200,000,000 and 2,500,000 shares, respectively,of common stock in exchange for current liabilities of approximately $15,000 and $11,000, respectively; · recognized approximately $13,000 and $291,000, respectively, of unamortized debt discount and $13,000 and $291,000, respectively, of derivative liability relating to the issuance of new convertible debentures; issued approximately $131,200 and $326,500, respectively, of convertible debentures in exchange for current liabilities; and · issued approximately 4,577,000 shares of Common Stock in 2010 upon conversion of 376 shares of Series B Preferred Stock. There were no conversions in 2011. - 21 - NOTE 10 – Subsequent Events On August 8, 2011 the Company filed a definitive Schedule 14C with the Securities and Exchange Commission and mailed the Information Statement to its shareholders on August 9, 2011.The purpose of the statement was to notifythe Company’s shareholders that the Board of Directors, with the written consent of a stockholder holding a majority of the Company’s voting power, approved a one for five thousand (1-for-5000) reverse stock split (the “Stock Split”). The Stock Split cannot be effectuated until 20 days after the date of mailing at a date and time to be determined by the Board of Directors, if it deems it advisable, within the next 12 months, and then after the filing of a Certificate of Amendment to our Certificate of Incorporation with the Secretary of State of the State of Nevada. ITEM 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations This Management’s Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as “anticipates,” “expects,” “believes,” “plans,” “predicts,” and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this report. Information presented herein is based on the six and three month periods ended June 30, 2011 and 2010. Our fiscal year end is December 31. Company Overview Juniper Group, Inc. is a holding company (herein after referred to as “We,” “Us,” “Our,” “Juniper” or “the Company”).Our wireless infrastructure services operating subsidiaries support the increased demand in the deployment of wireless infrastructure services with leading wireless telecommunication companies in providing them with maintenance and upgrading of wireless telecommunication network sites and antenna installation to wireless telecommunication customers. The Company’s headquarters are located in Boca Raton, FL and our business is conducted through several wholly owned subsidiaries. The Company’s predominant focus is on wireless infrastructure service.These services are conducted through Juniper Services, Inc. (“JSI”), which is wholly owned by Juniper Entertainment, Inc. (“JEI”), a wholly owned subsidiary of the Juniper Group, Inc., and their wholly owned subsidiaries. Management’s strategic focus is to support the growth of its operations by increasing revenues, managing costs and creating earnings growth.Due to the Company’s current cash restraints, the Company is directing its infrastructure services and its marketing effort to only the most cost effective services such as repair and maintenance, site audits and upgrades. - 22 - Wireless Infrastructure Services The Company’s wireless infrastructure services are conducted by Ryan Pierce, a wholly owned subsidiaries of JSI. The Company’s wireless installation services are performed primarily aimed at supporting the demand in the maintenance and repair and upgrades for leading telecommunication companies. We have performed work for Verizon, AT&T, ClearWire, American Tower, Cricket, SBA, Global Wireless Construction, and Crown Castle. Due to the actions of certain disloyal employees the Company’s relationship with its customers was impaired.The Company is in the process of rebuilding its relationship with these customers; however no assurances can be given that the outcome will be successful. (See Part II – Item 1. Legal Proceedings) Management is considering taking actions to correct and improve the operating performance of its wireless infrastructure services including (1) rehiring sales and operating management; (2) recruiting qualified field technicians including project managers; (3) reevaluating and coordinating our geographic footprint with customer needs and customer contracts; and (4) seeking necessary financing in order to support the Company’s turnaround and restructuring. There is no assurance that the Company will be successful in raising additional capital. We believe that the demand for wireless infrastructure services will continue as consumer demand for smart phones and superphones increases which will require more and more bandwidth on millions of these wireless devices throughout the United States.This demand is creating the need to update existing towers, and possibly the construction of new towers, that support third generation (“3G”) and/or fourth generation (“4G”) technologies. Consequently, the Company’s efforts are focused on being able to capitalize on these opportunities and meet our client’s demands. The Company is exploring new opportunities in providing cost effective services in the wireless infrastructure service business.The Company will continue to evaluate potential opportunities in terms of the capital investments required, cash flow requirements of the opportunity, and the margins achievable in each market segment. The Company believes that this strategy will allow it to grow while maintaining cost controls.As the Company’s ability to raise capital improves, the Company believes that prospects for the expansion of its services in the wireless Infrastructure segment will continue. Management believes that infrastructure build-out, technology introduction, new applications and broadband deployment, integration and support will continue to be outsourced to service providers such as Juniper. The opportunity for Juniper to take advantage of the wireless infrastructure service business is limited by its ability to: (i)Raise capital to financially support master service agreements, finance growth and personnel management recruitment, certifications, training and payroll, as well as the operating cash flow to support staffing costs. This will require continuous immediate financing on a timely basis; and (ii)Evaluate opportunities for broadband installation and wireless services based on capital requirements, potential profit margins, and the customers payment practices. Results of Operations Results of Operations for the Six Months Ended June 30, 2011 and 2010 Revenue Gross revenue for the six months ended June 30, 2011 and 2010 was $77,944 and $1,698,456, respectively. Management believes that the dramatic decrease in revenues from our wireless services usiness of $1,620,512 is directly attributable to the alleged tortuous interference and breaches of various fiduciary duties owed to the Company by Michael Brown et.al. (See Part II. Item 1 - Legal Proceedings) which resulted in the loss of business and customers beginning in the second half of 2010. The reduction in revenue due to these alleged actions was compounded by our major customer facing financial issues and scaling back on its repair, maintenance and upgrade requirements. - 23 - Gross Profit (Loss) and Operating Expenses Juniper recorded gross loss from operations of $32,294 for the six month period ended June 30, 2011, compared to a gross profit from operations of $529,277 for the comparable period in 2010. The decrease in the gross profit from operations for the six months ended June 30, 2011 versus the prior year was a direct result of the Company’s loss of revenue and the continuation of fixed operating costs being incurred. The Company has since minimized its fixed operating costs. Expenses Selling, general and administrative expenses for the six month periods ended June 30, 2011 and 2010 were $713,878 and $1,017,760, respectively. The decrease of $303,882 or 29.9%, in 2011 was principally due to the loss of revenue resulting from the loss of the Company’s principal customer, which is the subject of ongoing litigation in Ryan Pierce Group v. Michael Brown et.al. (See Part II. Item 1 - Legal Proceedings) and actions taken by management to reduce operating costs as a result of the decrease in revenues. Specifically personnel reductions have resulted in a decrease in salaries and related payroll expenses of approximately $209,000 and travel and entertainment decreased by approximately $36,000, and telephone and communications expenses decreased by approximately $8,000. In addition, public relations expenses decreased by approximately $9,500 and legal expenses decreased by approximately $62,000 with offsetting increases in depreciation expense of approximately $15,000 and consultingexpense of approximately $13,000. Other Expenses The loss on the adjustment of derivative and warrant liability to fair value was $3,580,307 for the six months ended June 30, 2011 as compared to $71,549 for the comparable period in 2010. The increase in the loss on the adjustment of derivative and warrant liability of $3,508,758 is primarily due to the significant increase in the number of shares of common stock that would need to be issued in the event that all of the Company’s Convertible Debentures were converted into common stock as well as the change in the fair market value of the Company’s common stock. In addition, the amortization of debt discount increased by $241,475 to $866,752 in the six month period ended June 30, 2011 versus $625,277 for the six months ended June 30, 2010.The increase in the amortization of debt discount is a result of the increase in debt issued by the Company since the comparable period in 2010.Gains and losses on adjustment of derivative liabilities and amortization of discount represent significant components of net income or loss and can swing dramatically from period to period based on factors beyond the Company’s control, most importantly, the fair market value of its common stock. Net Loss Juniper recorded a net loss of $5,520,745 for the six month period ended June 30, 2011, as compared to a net loss of $1,446,293 for the comparable period in 2010. The increase in the net loss in 2011 is a result of the dramatic reduction in revenues that followed the loss of the Company’s principal customer which is the subject of ongoing litigation in Ryan Pierce Group v. Michael Brown et.al. and the loss recognized on the adjustment of derivative and warrant liabilities to fair value of $3,580,307 for the six months ended June 30, 2011 versus a loss of $71,549 for the six months ended June 30, 2010 and the amortization of debt discount of $866,752 and $625,277 in the six month periods ended June 30, 2011 and 2010, respectively . - 24 - Results of Operations for the Three Months Ended June 30, 2011 and 2010 Revenue Gross revenue for the three months ended June 30, 2011 and 2010 was $45,121 and $707,785, respectively. Management believes that the dramatic decrease in revenues from our wireless services business of $662,664 is directly attributable to the alleged tortuous interference and breaches of various fiduciary duties owed to the Company by Michael Brown et.al. (See Part II. Item 1 - Legal Proceedings) which resulted in the loss of business and customers in the second half of 2010. The reduction in revenue due to these alleged actions was compounded by our major customer facing financial issues and scaling back on its repair, maintenance and upgrade requirements. Gross Profit and Operating Expenses Juniper recorded gross profit from operations of $39,211 for the three month period ended June 30, 2011, compared to $352,266 for the comparable period in 2010. The decrease in the gross profit from operations for the three months ended June 30, 2011 versus the prior year was a direct result of the Company’s loss of revenue beginning in the second half of 2010. The Company has minimized its fixed operating costs. Expenses Selling, general and administrative expenses for the three month periods ended June 30, 2011 and 2010 were $281,613 and $460,578, respectively. The decrease of $178,965, or 38.9%, in 2011 was due to actions taken by management to reduce operating costs as a result of the decrease in revenues. Specifically reductions in personnel have resulted in a decrease in salaries and related payroll expenses of approximately $83,000 and travel and entertainment decreased by approximately $14,000. In addition, legal expenses decreased by approximately $66,000, office expenses decreased by approximately $11,000 andconsulting expenses decreased by approximately $13,000, with an offsetting increase in depreciation expense of approximately $7,000. Other Expenses The loss on the adjustment of derivative and warrant liability to fair value was $589,344 for the three months ended June 30, 2011 as compared to $2,228,458 for the comparable period in 2010. The decrease in the loss on the adjustment of derivative and warrant liability of $1,639,114 is a result of the change in the fair market value of the Company’s common stock. Gains and losses on adjustment of derivative liabilities and amortization of discount represent significant components of net income or loss and can swing dramatically from period to period based on factors beyond the Company’s control, most importantly, the fair market value of its common stock. Net Loss Juniper recorded a net loss of $1,354,194 for the three month period ended June 30, 2011, as compared to $2,832,790 for the comparable period in 2010. The increase in the net loss in 2011 isa result of the dramatic reduction in revenues resulting from actions of Michael Brown et.al. and the change in the loss on adjustment of derivative and warrant liabilities to fair value in the period. - 25 - Liquidity and Capital Resources On June 30, 2011, Juniper had current assets of $54,178 compared to current assets of $352,491 at December 31, 2010 and a working capital deficit of $8,284,738 at June 30, 2011, as compared to a working capital deficit of $6,801,046 at December 31, 2010. The increase in the working capital deficit of $1,483,692 is a result of the loss of revenue.The Company experienced a decrease in accounts receivable of approximately $206,000 and a decrease in unbilled accounts receivable of $77,500, an increase in accounts payable of approximately $260,000, an increase in the current portion of notes payable of approximately $779,000, an increase in due to officer of approximately $147,000 and an increase in due to shareholders and related parties of approximately $34,000. The decrease in accounts receivable and unbilled accounts receivable as well as the increase in liabilities is attributable to the dramatic decrease in revenues and consequently cash receipts for the six months ended June 30, 2011. Net cash used in operating activities for the six months ended June 30, 2011 was $151,668 compared to $412,075 for the six months ended June 30, 2010.Among obligations that the Company has not had sufficient cash to pay include: repayment of debt obligations, rent, certain payroll, payroll taxes and the funding of its subsidiary operations. Certain employees, creditors and consultants have agreed, from time to time, to receive the Company’s common stock in lieu of cash. In these instances, the Company determined the number of shares to be issued based upon the unpaid compensation and the current market price of the stock. Additionally, the Company registers these shares so that the shares can immediately be sold in the open market. With regard to the balance of the past due payroll taxes, the Company has hired tax counsel to negotiate with New York State and with the Internal Revenue Service and has entered into payment plans with both the New York State Department of Finance and Internal Revenue Service. Net cash provided by financing activities for the six months ended June 30, 2011 was $137,352 as compared to $391,820 for the comparable period in 2010. The Company also issued $131,197 of convertible debentures in exchange for liabilities. We believe thatwe will not have sufficient liquidity to meet our operating cash requirements for the operations during the remainder of 2011. In addition, any event of default such as our failure to repay the principal or interest on our Convertible Debentures when due, our failure to issue shares of common stock upon conversion by the holder, or the breach of any covenant, representation or warranty in the Securities Purchase Agreement would have an impact on our ability to meet our operating requirements. We anticipate that the full amount of the Convertible Debentures will be converted into shares of our common stock, in accordance with the terms of the Convertible Debentures. If we are required to repay the Convertible Debentures, we would be required to use our limited working capital and need to raise additional funds. If we were unable to repay the Convertible Debentures when required, the debenture holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional common stock and the success of management's plan to expand operations. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available on a timely basis, or if available, that any such financing would be on terms acceptable to us. If we are unable to fundour cash flow needs, we may have to reduce, stop or scale back operations and reduceour staff. As discussed more fully in Part II-Item 3 – Legal Proceedings - a complaint has been filed against Juniper which alleges breach of the terms of certain convertible debentures and seeks equitable relief and monetary damages of $7.46 million Juniper has denied the allegations in the complaint and asserted counterclaims.A motion for preliminary injunctive relief is pending. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter.However, there can be no assurance that we will be successful in defending against these claims.Millennium et.al. is the note holder of our Callable Secured Convertible Notes with outstanding principal at June 30, 2011 of approximately $2.6 million. - 26 - Financing In June and July 2010 the Company entered into convertible notes in the amount of $50,000 and $30,000, respectively, with Redwood Management LLC.These notes have a three year term, bear interest at 7% and 12%, respectively, and are convertible into common stock at an discount equal to 50% and 75%, respectively, of the lowest closing bid price for the 10 trading days prior to conversion. Pursuant to the terms of the notes, the Company may prepay the notes in whole or in part at 125% of the amount to be prepaid upon seven (7) days notice prior to redemption. During the six month periods ended June 30, 2011 and June 30, 2010, the Company issued a total of $307,507 and $140,100, respectively, of Convertible Debentures.In 2011 this, included notes issued in exchange for cash proceeds of $176,310, and the conversion of $131,197 of current liabilities. The maturity on the Convertible Debentures ranges from on demand to three years from the effective date with an interest rates ranging from 0% to 36% per annum. In addition in 2011 the Company converted a total of $348,211 of Convertible Debentures into common stock. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional common stock and the success of management's plan to expand operations. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available on a timely basis, or if available, that any such financing would be on terms acceptable to us. Currently the Company’s shares of commonstock availablefor issuance which would not be sufficient to satisfy the conversion of all outstanding debt obligationsand the conversion of the Series B Preferred Stock. The Company has therefore obtained written consent of the Board of Directors and a stockholder holding a majority of the Company’s voting power approving a one for five thousand (1-for-5000) reverse stock split. The Company filed a definitive Schedule 14C with the Securities and Exchange Commission on August 8, 2011 and mailed the Information Statement to its shareholders on August 9, 2011. Forward Looking Statements Forward-looking statements involve known and unknown risks, uncertainties and other factors which could cause the actual results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements not to occur or be realized.Statements contained in this document, as well as some statements by the Company in periodic press releases and oral statements of Company officials during presentations about the Company constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act).The words “expect,”“estimate,” “anticipate,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward looking statements. These statements appear in a number of places in this report and include statements regarding the intent, belief or current expectations of the Company, it directors or its officers with respect to, among other things, trends affecting the Company’s financial condition or results of operations. The readers of this report are cautioned that any such forward looking statements are not guarantees of future performance and involve risks and uncertainties that could cause actual results to differ materially. Such factors include: - 27 - ·the continuedhistorical lack of profitable operations; ·the continued workingcapital deficit; ·the ongoing need to raise additional capital to fund operations and growth on a timely basis; ·the success of the expansion into the wireless infrastructure services and the ability to provide adequate working capital required for this expansion, and dependence thereon; · the Company’s revenue is mostly derived from a few select number of customers; · the ability to develop long-lasting relationships with customers and attract new customers; · the competitive environment within the industries in which the Company operates; ·the ability to attract and retain qualified personnel, particularly the Company’s CEO; · the effect on its financial condition resulting from delays in payments received from third parties; ·the ability to manage the business with limited management and capital; · the rapid technological changes in the industry; and · other factors set forth in our other filings with the Securities and Exchange Commission. Seasonality The provision of services for wireless infrastructure deployment is affected by adverse weather conditions and the spending patterns of our customers, exposing us to variable quarterly results. Inclement weather may lower the demand for our services in the winter months, as well as other times of the year. Furthermore, the weather can delay our crew’s ability to perform services.Natural catastrophes, such as the recent hurricanes in the United States, could also have a negative impact on the economy overall and on our ability to perform outdoor services in affected regions or utilize equipment and crew stationed in those regions, which in turn could significantly impact the results of any one or more reporting periods. However, these natural catastrophes historically have generated additional revenue subsequent to the event. Inflation We believe that inflation has generally not had a material impact onour operations. Off Balance Sheet Arrangements We do not have any off-balance sheet financing arrangements. ITEM 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report on Form 10-Q, an evaluation was carried out by the Company’s management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (“Exchange Act”)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commission’s rules and forms and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. - 28 - Based on that evaluation, the Company’s management concluded, as of the end of the period covered by this report, that the Company’s disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commission’s rules and forms. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended June 30, 2011, that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II: OTHER INFORMATION ITEM 1. Legal Proceedings Since the filing of Juniper's Form 10-K for the period ended December 31, 2010, no material changes have occurred to the legal proceedings reported therein. For more information, please see Juniper's Form 10-K for the year ended December 31, 2010 filed May 15, 2010. Juniper Group, Inc. v. Michael and James Calderhead.On June 15, 2007, the Company, through its subsidiaries, commenced a lawsuit against Michael Calderhead and James Calderhead (the “Calderheads”) former employees, in the United States District Court for the Eastern District of New York (Case No. 07-CV-2413).The complaint asserts claims against the Calderheads for breaches of a stock exchange agreement, breaches of an employment agreement, and breaches of fiduciary duties owed to Juniper and its wholly-owned subsidiary New Wave Communications, Inc. (“New Wave”).Juniper alleges the Calderheads committed serious, material breaches of their agreements with Juniper.Indeed, almost immediately after Juniper’s acquisition of New Wave, and while still employed by Juniper and/or New Wave and bound by their agreements with Juniper, the Calderheads made preparations to form and operate a rival business to compete with Juniper and New Wave. Juniper seeks injunctions restraining the Calderheads from, among other things, competing with Juniper and New Wave, as well as compensatory damages in the amount believed to be$10,000,000, punitive damages in the amount of $5,000,000 and attorneys fees, costs and expenses.On September 29, 2007, the Court issued a preliminary injunction against Michael Calderhead enjoining him from disclosing Juniper/New Wave’s customer list and from soliciting, directly or indirectly, any of Juniper/New Wave’s existing customers; denied the Calderheads’ motion to dismiss the complaint; and granted Juniper’s motion for expedited discovery. The Calderheads, having failed to appear either pro se or through counsel are in default of the Court’s order.As a result, the Court respectfully directed the Clerk of the Court to note the default of the Calderheads pursuant to Federal Rule of Procedure 55(a). On March 1, 2011, the Company moved for a default judgment against the Calderheads pursuant to Federal Rule of Procedure 55(b)(2).On April 13, 2011 the Clerk of the United States District Court for the Eastern District of New York entered a default against Michael Calderhead and James Calderhead, the amount to be determined by United States Magistrate A. Kathleen Tomlinson for an inquest as to damages, including reasonable attorneys’ fees and cost. New Millennium, et.al. versus Juniper Group, Inc. On June 30, 2artners, LLC, AJW Partners II, LLC, New Millennium Capital Partners II, LLC, AJW Offshore, Ltd., AJW Offshore II, Ltd., AJW Qualified Partners II, LLC, AJW Master Fund, Ltd., AJW Master Fund II, Ltd., and AJW Qualified Partners, LLC,(collectively referred to as “Millennium et. al.”) sent a notice of default to the Company. Further, on November 2, 2009 the Company received a “Default Notice of Callable Secured Convertible Notes” from Millennium et.al.The action by Millennium et.al. alleges a breach of terms and condition of the convertible notes as a result of the alleged failure of the Company to issue Common Stock upon receiving notices of conversion. - 29 - On December 18, 2009, Supreme Court of the State of New York, County of New York Index No. 603782/09, New Millennium Capital Partners III, LLC; ASW Partners, LLC; ASW Offshore II, Ltd.; ASW Qualified Partners II, LLC; ASW Master Fund II, Ltd.; (“NIR Group”) filed an action entitled New Millennium, et.al. versus Juniper Group, Inc. in the Supreme Court of the State of New York County of New York. The complaint alleges breach of the terms of certain convertible debentures and seeks equitable relief and monetary damages of $7.46 million Juniper has denied the allegations in the complaint and asserted counterclaims.A motion for preliminary injunctive relief is pending. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter. However, there can be no assurance that we will be successful in defending against these claims. The NIR Group is the note holder of our Callable Secured Convertible Notes with outstanding principal at December 31, 2010 of approximately $2.4 million. JMJ Default. Justin Keener d/b/a JMJ Financial versus Juniper Group, Inc. and Vlado P. Hreljanovic. On August 6, 2010 Justin Keener filed an action entitled Justin Keener d/b/a JMJ Financial versusJuniper Group, Inc. in the Circuit Court of the 11th Judicial Circuit - Dade County Florida, Case No.10-42729-CA31. The complaint alleges breach of the terms of a convertible debenture and seeks damages in the amount of approximately $234,000. Juniper and Vlado P. Hreljanovic have denied the allegations in the complaint and asserted affirmative defenses. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter. However, there can be no assurance that we will be successful in defending against these claims. Andrus v. Juniper Group, Inc. The plaintiff in the case is Alan Andrus, the former president of Juniper Internet Communications, Inc., a subsidiary of the Company that is no longer active Mr. Andrus alleges that he is owed approximately $200,000 in unpaid compensation.He has asserted claims against the Company, Chief Executive Officer Vlado Hreljanovic and Juniper Internet Communications, Inc.The Company disputes the claims against the parent corporation and Mr. Hreljanovic.Mr. Andrus was engaged to organize and manage a subsidiary corporation that ultimately was unsuccessful. The case was the subject of a bench trial on March 2nd and 3rd, 2011 in the United States District Court for the Eastern District of New York.The Company anticipates the judge will render a judgment shortly.The Company estimates that the amount owed by Juniper Internet is $105,000 and is uncollectible as this subsidiary has no assets or income. Juniper Group, Inc. v. Michael Brown, Donald Johnson, William Furdock, Shanna Smith, Timothy Downs, and Thomas Nyiri. On May 7, 2010, the Company, through its subsidiaries Ryan Pierce Group, Inc. and Tower West Communications, Inc., (“Plaintiffs”) commenced a lawsuit against Michael Brown, Donald Johnson, William Furdock, Shanna Smith, Timothy Downs, and Thomas Nyiri (“Defendants”), former employees and a consultant, in the Supreme Court of the State of New York County of Nassau. The complaint alleges that the Defendants, acting in concert, conspired to divert business and employees from the Company, misappropriate intellectual property belonging to the plaintiffs and maliciously damaged the business of the Company.The complaint alleges that Defendants solicited the Company’s customer while still in the employ of the Company used fraud as a means to cause a mass defection of work crews from its subsidiaries, intentionally damaged the Company’s reputation with its largest customer, misappropriated equipment and abandoned work in progress.The complaint seeks injunctive relief and compensatory and consequential damages. -30 - In Management’s opinion, the alleged tortuous actions of the Defendantsresulted in asubstantial decline in the Company’s quarterly revenue from approximately $1.0 million for the quarter ended March 31, 2010, to approximately $700,000 for the quarter ended June 30, 2010, to approximately $380,000 for the quarter ended September 30, 2010 to approximately $275,000 for the quarter ended December 31, 2010 to approximately $45,000 for the quarter ended June 30, 2011.In addition, the actions of Michael Brown ultimately caused the Company to incur a substantial increase in unbilled accounts receivable and therefore a significant decline in cash flow due to the delinquency in collecting on accounts receivable.When pressured into taking corrective action so that the Company could rectify these issues and improve cash flow, Mr. Brown resigned with no notice to management and organized a mass defection of staff and field personnel.In the opinion of Management, these actions by the Defendants resulted the loss of the Company’s major customer and an erosion of the Company’s reputation with its customers and its inability to notify customers that the Company would need to scale down, thus resulting in the loss of business. Sales and operating forces were diminished to a level that resulted in the Company’s inability to continue servicing its valued customers and contract new business. The Court issued a temporary restraining injunction and the application for a preliminary injunction was submitted on June 11, 2010.The Company initially sought to preliminarily enjoin Defendants from working for a competitor of the Company, soliciting its work crews or employing former employees of the Company and returning all property belonging to the Company and expedited disclosure.The Court granted the preliminary injunction in part and denied in part.Defendants were ordered to return all property belonging to the Company and other requests for injunctive relief were denied. The Defendants subsequently filed a motion seeking to dismiss the complaint or for summary judgment.The Plaintiffs opposed the motion which is currently awaiting decision by the Court.The Company intends to pursue its claim for damages against the Defendants. ITEM 1A.Risk Factors There have been no material changes with regard to the risk factors previously disclosed in our Annual Report on Form 10-K for the period ended December 31, 2010. ITEM 2. Unregistered Sale of Equity Securities and Use of Proceeds During the six month period ended June 30, 2011, the Company issued a total of $307,507 of Convertible Debentures including the conversion of $131,197 of current liabilities and cash proceeds of $176,310.The maturity on the Convertible Debentures ranges from on demand to three years from the issuance date with interest rates ranging from 2% to 36% per annum.We relied on exemptions from registration afforded by Section 4(2) of the Securities Act of 1933 for the issuance of the Convertible Debentures to investors and the issue of shares upon conversion of convertible notes. We believe that we have complied with the manner of sale, access to information and investor accreditation requirements of such exemptions. The Company approved the conversion of certain Convertible Securities into unrestricted shares of common stock pursuant to the provisions of Rule 144(b)(1).The Convertible Securities were originally issued under 4(2) as private transactions exempt from registration and in all recent conversions the provisions of Rule 144(c)(1) were met in that the Company is a reporting issuer, the recipients were non-affiliates of the Company and each had held the Convertible Securities in excess of a full year.A total of 4,081,729,136 shares of unrestricted common stock were issued during the six months ended June 30, 2011 in exchange for the conversion of $348,211 of Convertible Securities and the exchange of $15,000 of current liabilities. The conversions were made in response to the request of the holders of the Convertible Securities and current liabilities and upon satisfactory compliance with the provisions of Rule 144 and its provisions as set forth above. - 31 - ITEM 3. Defaults upon Senior Securities On December 18, 2009, New Millennium Capital Partners III, LLC; ASW Partners, LLC; ASW Offshore II, Ltd.; ASW Qualified Partners II, LLC; ASW Master Fund II, Ltd.; (“NIR Group”) filed an action entitled New Millennium, et. al. versus Juniper Group, Inc. in the Supreme Court of the State of New York County of New York Index No. 603782/09. The complaint alleges breach of the terms of certain convertible debentures and seeks equitable relief and monetary damages of $7.46 million Juniper has denied the allegations in the complaint and asserted counterclaims.A motion for preliminary injunctive relief is pending. While no estimate of the outcome can be made, the Company believes it has meritorious defenses and will prevail in this matter. However, there can be no assurance that we will be successful in defending against these claims. The NIR Group is the note holder of our Callable Secured Convertible Notes with outstanding principal of approximately $2.4 million at June 30, 2011. On March 19, 2010, the Company received a “Notice of Default and Demand for Payment” from JMJ Financial (“JMJ”). The letter states that as a result of the alleged defaults the holder is accelerating the notes and is demanding full payment of the outstanding balance of principal and interest on the original Note on or before April 2, 2010.The Company believes it has meritorious defenses and disputes JMJ’s claim. JMJ is the note holder of our Callable Secured Convertible Notes with outstanding principal of approximately $85,000 at June 30, 2011. ITEM 4. Removed and Reserved ITEM 5. Other Information None ITEM 6.Exhibits 31 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (attached). 32 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (attached). - 32 - SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed by the undersigned, thereunto duly authorized. JUNIPER GROUP, INC. Date: August 22, 2011 By: /s/ Vlado P. Hreljanovic Vlado P. Hreljanovic Chairman of the Board, President, Chief Executive Officer and Chief Financial Officer - 33 - Index to Exhibits Exhibit Description 31 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (attached). 32 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (attached). - 34 -
